S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                         JUDGMENT

D&J REAL ESTATE SERVICES, INC.                      On Appeal from the 429th Judicial District
D/B/A RE/MAX PREMIER GROUP AND                      Court, Collin County, Texas
STELLA BITNER, Appellant                            Trial Court Cause No. 429-00559-2011.
                                                    Opinion delivered by Justice Bridges.
No. 05-13-01670-CV         V.                       Justices Fillmore and Brown participating.

GREG L. PERKINS AND JESSICA J.
PERKINS, Appellee

    In accordance with this Court’s opinion of this date, the judgment of the trial court is
REVERSED and judgment is RENDERED that:

        Greg L. Perkins and Jessica J. Perkins take nothing on their claims against D&J Real
Estate Services, Inc. d/b/a Re/Max Premier Group and Stella Bitner.

       It is ordered that appellants D&J Real Estate Services, Inc. d/b/a Re/Max Premier Group
and Stella Bitner recover their costs of this appeal from appellees Greg L. Perkins and Jessica J.
Perkins.




Judgment entered July 2, 2015.